DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 7/13/2022.  This action is made FINAL.

Claims 1-18, 21 and 22 are pending and they are presented for examinations.

Response to Arguments

Applicant's arguments filed regarding claim 1 (page 10), “For example, Hussain does not teach or suggest subject matter related to establishing bindings between a virtual machine an both first and second namespaces associated with respective first and second partitioned portions (i.e., pre-configured partitions) on two different storage devices.”  
The examiner would like to point out to Hussain in view of Simoncelli discloses the above limitation.
First, the examiner would like to point out the how namespace(s) are treated within NVMe environment (https://web.archive.org/web/20200803122307/https://nvmexpress.org/resources/nvm-express-technology-features/nvme-namespaces/)
Namespace(s) that is/are used within a NVMe environment inherently utilize namespace ID to provide access to contents via bindings/mappings that are portions of pre-configured partition(s) on any number of storage devices.  Please refer to NVMe standards documents shown above (emphasis added).
Therefore, Hussain which utilizes namespaces to access/perform I/O operations on multiple storage devices (i.e. pre-configured partitions), disclose the above limitation.
[Paragraph 22], In some embodiments, each of the virtual NVMe controllers 104 establishes and provides its corresponding VM 110 with a logical or virtual volume/disk, which is a collection of storage units/devices with which the VM 110 performs I/O operations to. Here, the volume is classified as virtual since it maps to one or more physical storage devices locally attached to the NVMe controller 102. In some embodiments, the virtual volume includes a meta-data mapping table between the virtual volume and the storage devices 120, wherein the mapping table translates an incoming (virtual) volume identifier and a logical block addressing (LBA) on the virtual volume to one or more corresponding physical disk identifiers and LBAs on the storage devices 120. In some embodiments, the virtual disk may include logical blocks across multiple physical disks in the storage devices 120.  [Paragraph 23], In some embodiments, each of the virtual NVMe controllers 104 provides/exports the storage units associated with its corresponding VM 110 as one or more NVMe namespaces organized as a plurality of directories and files to enable the VM 110 to access the virtual volume via a filename and/or a path in the namespaces.
Simoncelli explicitly discloses volume manager managing multiple drives that are partitioned and controlling access [Paragraph 3], The VMs and/or the physical machines may use multiple drives (e.g., hard disk drives, flash drives, disc drives, mass storage devices, etc.) located on one or more computing devices (e.g., server computers), to store and/or access data, applications, files, etc. The VMs and/or the physical machines may use logical volume managers (LVMs) to manage, allocate, and use the multiple drives. An LVM may allow multiple drives to be partitioned, allocated, and/or organized according to a logical organization or structure. This may allow the LVM to create logical volumes (e.g., a virtual disk partition) according to the preferences or requirements of users (e.g., administrators and/or other people using the VMs and physical machines). The LVM may use metadata on the drives to store the configuration details of the logical volume groups. The metadata may also include permissions (e.g., read and/or write permissions) for storage locations (e.g., a logical volume, a logical volume group, a file, a directory/folder, a set of data blocks). For example, the metadata may indicate that a logical volume should be read only (e.g., data cannot be written to the logical volume).  [Paragraph 11], Although the following disclosure may refer to storage locations as logical volumes for ease of discussion, storage locations are not meant to be limited to embodiments of the disclosure and storage locations may include files, directories, partitions, logical volumes, logical volume groups, data blocks, and/or any portion of a drive or storage device.   [Paragraph 18, 20, 23, 36, 37]
Therefore, argument is not persuasive.
 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 11, 13-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (Pub 20150317088) (hereafter Hussain) in view of Simoncelli (Pub 20140156960).

As per claim 1, Hussain teaches:
A method, comprising:
receiving configuration data for a virtual machine, the configuration data including instructions associated with managing computing resources on a plurality of non-volatile storage devices on a computing device; ([Paragraph 16], The physical NVMe controller 102 is coupled to the host 106 via a PCIe/NVMe link/connection 111 and both the NVMe managing engine 108 and the VMs 110 running on the host 106 are configured to access the physical NVMe controller 102 and the virtual NVMe controllers 104 via the PCIe/NVMe link/connection 111. For a non-limiting example, the PCIe/NVMe link/connection 111 is a PCIe Gen3 x8 bus.  [Paragraph 17], the physical NVMe controller 102 further includes an interface 118 to access and communicate with a plurality of non-volatile disk storage units 120 such as SSDs. In some embodiments, the physical NVMe controller 102 provides both Physical Functions (PFs) and Virtual Functions (VFs) to support the virtual NVMe controllers 104 running on it. As referred to herein, a PF function is a PCIe function used to configure and manage the single root I/O virtualization (SR-IOV) functionality of the controller such as enabling virtualization and exposing PCIe VFs, wherein a VF function is a lightweight PCIe function that supports SR-IOV and represents a virtualized instance of the controller for a virtual NVMe controller 104.  [Paragraph 33], where one or more virtual NVMe controllers are created and initialized running on a single physical NVMe controller, wherein each of the virtual NVMe controllers is configured to support one or more of a plurality of virtual machines (VMs) running on a host in a one-to-one correspondence. The flowchart 300 continues to block 304, where a logical volume of storage units is established having one or more corresponding namespaces for each of the VMs to access via its corresponding virtual NVMe controller. The flowchart 300 continues to block 306, where commands and/or data from each of the VMs are retrieved and processed by its corresponding virtual NVMe controller to access the logical volume of storage units for the VM. The flowchart 300 ends at block 308, where processing results of the commands and/or data are provided back to the VM via its corresponding virtual NVMe controller.)
establishing a first binding between the virtual machine and a first namespace associated with a first partition portion of a first non-volatile storage device of the plurality of non-volatile storage devices, the first partitioned portion including at least one pre-configured partition of storage on the first non-volatile storage device; 
establishing a second binding between the virtual machine and a second namespace associated with a second partitioned portion of a second non- volatile storage device of the plurality of non-volatile storage devices, the second partitioned portion including at least one preconfigured partition of storage on the second non-volatile storage device; and
implementing a virtual volume manager on an operating system of the virtual machine, the virtual volume manager being configured to, in accordance with the received configuration data, access the first partitioned portion of the first non-volatile storage device via the first binding and the second partitioned portion of the second non-volatile storage device via the second binding. ([Paragraph 3], Here, a VM is a software implementation of a physical machine (i.e. a computer) that executes programs to emulate an existing computing environment such as an operating system (OS)… [Paragraph 4], Since the VMs running on the host at the data center may belong to different web service providers, it would be desirable for each of the VMs to have its own dedicated NVMe controller and namespace for its own storage units instead of sharing with other VMs. [Paragraph 20], In the example of FIG. 1, the plurality of virtual NVMe controllers 104 running on the single physical NVMe controller 102 are created and managed by the NVMe management engine 108. Here, each virtual NVMe controller 104 is a hardware accelerated software engine emulating the functionalities of an NVMe controller to be accessed by one of the VMs 110 running on the host 106, wherein all functions of the virtual NVMe controllers 104 can be managed by the NVMe management engine 108 as discussed in details below. [Paragraph 21], In some embodiments, the virtual NVMe controllers 104 have a one-to-one correspondence with the VMs 110, wherein each virtual NVMe controller 104 interacts with and allows access from only one of the VMs 110. Each virtual NVMe controller 104 is assigned to and dedicated to support one and only one of the VMs 110 to access its storage devices, wherein any single virtual NVMe controller 104 is not shared across multiple VMs 110. In some embodiments, a unique static secret (e.g., 12-byte long) is configured and assigned to each VM 110 during initialization of the system 100. Every subsequent request to a virtual NVMe controller 104 from a particular VM 110 is then checked and authenticated against the static secret assigned to the particular VM 110 in real time during the interacting process between the virtual NVMe controller 104 and the VM 110.  [Paragraph 22], In some embodiments, each of the virtual NVMe controllers 104 establishes and provides its corresponding VM 110 with a logical or virtual volume/disk, which is a collection of storage units/devices with which the VM 110 performs I/O operations to. Here, the volume is classified as virtual since it maps to one or more physical storage devices locally attached to the NVMe controller 102. In some embodiments, the virtual volume includes a meta-data mapping table between the virtual volume and the storage devices 120, wherein the mapping table translates an incoming (virtual) volume identifier and a logical block addressing (LBA) on the virtual volume to one or more corresponding physical disk identifiers and LBAs on the storage devices 120. In some embodiments, the virtual disk may include logical blocks across multiple physical disks in the storage devices 120.  [Paragraph 12], In addition, since the virtual NVMe controllers enable the VMs to access the namespace of their storage devices directly without going through the hypervisor on the host, they effectively offload the data and control I/O operations from the hypervisor, thus eliminating a potential bottleneck for the host and increasing I/O throughput for the VMs to access their storage devices.  [Paragraph 23], In some embodiments, each of the virtual NVMe controllers 104 provides/exports the storage units associated with its corresponding VM 110 as one or more NVMe namespaces organized as a plurality of directories and files to enable the VM 110 to access the virtual volume via a filename and/or a path in the namespaces.)
	Although Hussain discloses implementing a virtual NVMe controller within a virtual machine, wherein the virtual NVMe is configured to access the first and second partition of a first and second respective non-volatile storage devices based on configuration data.
	However, Hussain does not explicitly disclose implementing a virtual volume manager on an operating system of the virtual machine.
Simoncelli teaches implementing a virtual volume manager on an operating system of the virtual machine. ([Paragraph 15], Each virtual machine (VM) 131 includes a guest operating system (guest OS) 133 that may be different from one virtual machine to another. The guest OS 133 may include, but is not limited to, a Microsoft Windows.RTM. OS, a Linux.RTM. OS, a UNIX-based OS, a Solaris.RTM. OS, a Mac.RTM. OS, Fedora, etc…  In one embodiment, each of the VMs 131 may access the logical data storage 105 (e.g., read or write data to the logical data storage) using the LVM 135. In another embodiment, each of the VMs 131 may also include an LVM and the each VM 131 may use its own LVM, rather than LVM 135, to access the logical data storage 105.  [Paragraph 16], The LVM 135 may partition, allocate, and/or organize the drives 162, 172 and 182 according to a logical organization or structure. This allows the LVM 135 to create logical volumes (e.g., logical volumes 160, 170, 180 and 189) according to the preferences or requirements of users (e.g., administrators or other people using the VMs 131 or the hosts 109 and 110).  [Paragraph 18], The LVM 135 may use metadata (MD or LVM metadata) 150 to store the configuration details of the logical volumes 160, 170, 180, and 189. For example, the metadata 150 may store information such as which partitions and/or portions of the (physical) drives 162, 172, and/or 182 are mapped to (e.g., belong to) which logical volume, and/or the storage parameters of the logical volumes (e.g., block size, track size, sector size, etc.). The metadata 150 stored on the drives 162 may indicate that the drives 162 are part of logical volume 160. The metadata 150 stored on the drives 172 may indicate that the drives 172 are part of logical volume 170. The metadata 150 stored on the drives 182 may indicate that the drives 182 are part of logical volume 180 and 189. For example, two of the drives 182 may be part of logical volume 180 and three of the drives 182 may be part of logical volume 189. In another example, some parts of the drives 182 may be part of logical volume 180 and the remaining parts of the drives 182 may be part of the logical volume 189. In one embodiment, the metadata 150 may indicate a mapping between the drives 162, 172, and 182, and the logical volumes 160, 170, 180, and 189 (e.g., may indicate which drives or portions of the drives are mapped to or used by which logical volumes). The metadata 150 may be global metadata (e.g., metadata that is accessible and/or used by LVMs 135, 145, and 115.)
Simoncelli also teaches accessing pre-configured partitions of multiple storage devices via mapping/metadata/binding and accessing the partitions in accordance with the received configuration data.( [Paragraph 3], The VMs and/or the physical machines may use multiple drives (e.g., hard disk drives, flash drives, disc drives, mass storage devices, etc.) located on one or more computing devices (e.g., server computers), to store and/or access data, applications, files, etc. The VMs and/or the physical machines may use logical volume managers (LVMs) to manage, allocate, and use the multiple drives. An LVM may allow multiple drives to be partitioned, allocated, and/or organized according to a logical organization or structure. This may allow the LVM to create logical volumes (e.g., a virtual disk partition) according to the preferences or requirements of users (e.g., administrators and/or other people using the VMs and physical machines). The LVM may use metadata on the drives to store the configuration details of the logical volume groups. The metadata may also include permissions (e.g., read and/or write permissions) for storage locations (e.g., a logical volume, a logical volume group, a file, a directory/folder, a set of data blocks). For example, the metadata may indicate that a logical volume should be read only (e.g., data cannot be written to the logical volume).  [Paragraph 11], Although the following disclosure may refer to storage locations as logical volumes for ease of discussion, storage locations are not meant to be limited to embodiments of the disclosure and storage locations may include files, directories, partitions, logical volumes, logical volume groups, data blocks, and/or any portion of a drive or storage device.  [Paragraph 18], The LVM 135 may use metadata (MD or LVM metadata) 150 to store the configuration details of the logical volumes 160, 170, 180, and 189. For example, the metadata 150 may store information such as which partitions and/or portions of the (physical) drives 162, 172, and/or 182 are mapped to (e.g., belong to) which logical volume, and/or the storage parameters of the logical volumes (e.g., block size, track size, sector size, etc.). The metadata 150 stored on the drives 162 may indicate that the drives 162 are part of logical volume 160. The metadata 150 stored on the drives 172 may indicate that the drives 172 are part of logical volume 170. The metadata 150 stored on the drives 182 may indicate that the drives 182 are part of logical volume 180 and 189. For example, two of the drives 182 may be part of logical volume 180 and three of the drives 182 may be part of logical volume 189. In another example, some parts of the drives 182 may be part of logical volume 180 and the remaining parts of the drives 182 may be part of the logical volume 189. In one embodiment, the metadata 150 may indicate a mapping between the drives 162, 172, and 182, and the logical volumes 160, 170, 180, and 189 (e.g., may indicate which drives or portions of the drives are mapped to or used by which logical volumes). The metadata 150 may be global metadata (e.g., metadata that is accessible and/or used by LVMs 135, 145, and 115. [Paragraph 18, 20, 23, 36, 37])
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Hussain wherein configuration data for managing plurality of non-volatile storage devices are received, bindings (i.e. first and second binding) between a virtual machine(s) to its corresponding partitions of plurality of non-volatile storage devices are establish via mapping and a controller (e.g. virtual volume manager) to control/provide access to the first and second storage devices based on configuration data/mapping/binding information, into teachings of Simoncelli wherein by implementing a logical volume manager on each user virtual machines, it allows each user of the virtual machine to create logical volumes based on user preferences and/or requirements.  Furthermore, since each virtual machine has a virtual volume manager, it allows VMs to access the storage devices directly without going through a hypervisor, thus offloading I/O control operations from the hypervisor.

As per claim 2, rejection of claim 1 is incorporated:
Hussain  teaches wherein establishing the first binding includes binding the virtual machine to the first namespace associated with a pre-configured partitioned portion of a first solid state storage (SSD) device, and
wherein establishing the second binding includes binding the virtual machine to the second namespace associated with a pre-configured partitioned portion of a second SSD device. ([Paragraph 11], As a result, each of the VMs running on the host has its own namespace(s) and can access its storage devices directly through its own virtual NVMe controller.  [Paragraph 23], each of the virtual NVMe controllers 104 provides/exports the storage units associated with its corresponding VM 110 as one or more NVMe namespaces organized as a plurality of directories and files to enable the VM 110 to access the virtual volume via a filename and/or a path in the namespaces.  [Paragraph 11], First, a plurality of virtual NVMe controllers are created on a single physical NVMe controller, which is associated with one or more storage devices.  [Paragraph 2], Non-volatile memory express, also known as NVMe or NVM Express, is a specification that allows a solid-state drive (SSD) to make effective use of a high-speed Peripheral Component Interconnect Express (PCIe) bus attached to a computing device or host.  [Paragraph 22], In some embodiments, each of the virtual NVMe controllers 104 establishes and provides its corresponding VM 110 with a logical or virtual volume/disk, which is a collection of storage units/devices with which the VM 110 performs I/O operations to. Here, the volume is classified as virtual since it maps to one or more physical storage devices locally attached to the NVMe controller 102. In some embodiments, the virtual volume includes a meta-data mapping table between the virtual volume and the storage devices 120, wherein the mapping table translates an incoming (virtual) volume identifier and a logical block addressing (LBA) on the virtual volume to one or more corresponding physical disk identifiers and LBAs on the storage devices 120. In some embodiments, the virtual disk may include logical blocks across multiple physical disks in the storage devices 120.)
Simoncelli also teaches ([Paragraph 3], The LVM may use metadata on the drives to store the configuration details of the logical volume groups. The metadata may also include permissions (e.g., read and/or write permissions) for storage locations (e.g., a logical volume, a logical volume group, a file, a directory/folder, a set of data blocks). For example, the metadata may indicate that a logical volume should be read only (e.g., data cannot be written to the logical volume).  [Paragraph 11], storage location may be one or more of a file, a directory, a partition, a logical volume, a logical volume group, and/or a set of data blocks on one or more of the drives in the logical data storage.)


As per claim 3, rejection of claim 2 is incorporated:
Hussain teaches wherein the virtual volume manager is configured to provide a customer view including a single storage volume representative of a combination of the first namespace and the second namespace. ([Paragraph 23], In some embodiments, each of the virtual NVMe controllers 104 provides/exports the storage units associated with its corresponding VM 110 as one or more NVMe namespaces organized as a plurality of directories and files to enable the VM 110 to access the virtual volume via a filename and/or a path in the namespaces.)
Simoncelli also teaches ([Paragraph 3], The LVM may use metadata on the drives to store the configuration details of the logical volume groups. The metadata may also include permissions (e.g., read and/or write permissions) for storage locations (e.g., a logical volume, a logical volume group, a file, a directory/folder, a set of data blocks). For example, the metadata may indicate that a logical volume should be read only (e.g., data cannot be written to the logical volume).  [Paragraph 11], storage location may be one or more of a file, a directory, a partition, a logical volume, a logical volume group, and/or a set of data blocks on one or more of the drives in the logical data storage.  [Paragraph 16], The LVM 135 may partition, allocate, and/or organize the drives 162, 172 and 182 according to a logical organization or structure. This allows the LVM 135 to create logical volumes (e.g., logical volumes 160, 170, 180 and 189) according to the preferences or requirements of users (e.g., administrators or other people using the VMs 131 or the hosts 109 and 110).)

As per claim 4, rejection of claim 1 is incorporated:
Hussain teaches wherein establishing the first binding includes virtualizing at least a portion of the first non-volatile storage device to the virtual machine via a first physical function, and
wherein establishing the second binding includes virtualizing at least a portion of the second non-volatile storage device to the virtual machine via a second physical function. ([Paragraph 16], The physical NVMe controller 102 is coupled to the host 106 via a PCIe/NVMe link/connection 111 and both the NVMe managing engine 108 and the VMs 110 running on the host 106 are configured to access the physical NVMe controller 102 and the virtual NVMe controllers 104 via the PCIe/NVMe link/connection 111. For a non-limiting example, the PCIe/NVMe link/connection 111 is a PCIe Gen3 x8 bus.  [Paragraph 17], the physical NVMe controller 102 further includes an interface 118 to access and communicate with a plurality of non-volatile disk storage units 120 such as SSDs. In some embodiments, the physical NVMe controller 102 provides both Physical Functions (PFs) and Virtual Functions (VFs) to support the virtual NVMe controllers 104 running on it. As referred to herein, a PF function is a PCIe function used to configure and manage the single root I/O virtualization (SR-IOV) functionality of the controller such as enabling virtualization and exposing PCIe VFs, wherein a VF function is a lightweight PCIe function that supports SR-IOV and represents a virtualized instance of the controller for a virtual NVMe controller 104.  [Paragraph 33], where one or more virtual NVMe controllers are created and initialized running on a single physical NVMe controller, wherein each of the virtual NVMe controllers is configured to support one or more of a plurality of virtual machines (VMs) running on a host in a one-to-one correspondence. The flowchart 300 continues to block 304, where a logical volume of storage units is established having one or more corresponding namespaces for each of the VMs to access via its corresponding virtual NVMe controller. The flowchart 300 continues to block 306, where commands and/or data from each of the VMs are retrieved and processed by its corresponding virtual NVMe controller to access the logical volume of storage units for the VM. The flowchart 300 ends at block 308, where processing results of the commands and/or data are provided back to the VM via its corresponding virtual NVMe controller.)

As per claim 5, rejection of claim 4 is incorporated:
Hussain teaches wherein the first physical function and the second physical function include one or more of:
a single root input/output (IO) virtualization physical function; or
a multi-physical function. ([Paragraph 17], In some embodiments, the physical NVMe controller 102 further includes an interface 118 to access and communicate with a plurality of non-volatile disk storage units 120 such as SSDs. In some embodiments, the physical NVMe controller 102 provides both Physical Functions (PFs) and Virtual Functions (VFs) to support the virtual NVMe controllers 104 running on it. As referred to herein, a PF function is a PCIe function used to configure and manage the single root I/O virtualization (SR-IOV) functionality of the controller such as enabling virtualization and exposing PCIe VFs, wherein a VF function is a lightweight PCIe function that supports SR-IOV and represents a virtualized instance of the controller for a virtual NVMe controller 104.)

As per claim 6, rejection of claim 1 is incorporated:
Hussain teaches wherein the virtual volume manager is implemented locally on a guest operating system of the virtual machine, and wherein the virtual machine is implemented on the computing device including a hypervisor and host operating system. ([Paragraph 3], Here, a VM is a software implementation of a physical machine (i.e. a computer) that executes programs to emulate an existing computing environment such as an operating system (OS). The VM runs on top of a hypervisor, which creates and runs one or more VMs on the host. The hypervisor presents each VM with a virtual operating platform and manages the execution of each VM on the host. [Paragraph 4], Since the VMs running on the host at the data center may belong to different web service providers, it would be desirable for each of the VMs to have its own dedicated NVMe controller and namespace for its own storage units instead of sharing with other VMs.)
Simoncelli teaches wherein the virtual volume manager is implemented locally on a guest operating system of the virtual machine and host operating system.  ([Paragraph 2], hypervisor and is also known as a virtual machine monitor (VMM), a kernel-based hypervisor, or part of a host operating system… [Paragraph 15], Each virtual machine (VM) 131 includes a guest operating system (guest OS) 133 that may be different from one virtual machine to another. The guest OS 133 may include, but is not limited to, a Microsoft Windows.RTM. OS, a Linux.RTM. OS, a UNIX-based OS, a Solaris.RTM. OS, a Mac.RTM. OS, Fedora, etc…  In one embodiment, each of the VMs 131 may access the logical data storage 105 (e.g., read or write data to the logical data storage) using the LVM 135. In another embodiment, each of the VMs 131 may also include an LVM and the each VM 131 may use its own LVM, rather than LVM 135, to access the logical data storage 105.  [Paragraph 16], The LVM 135 may partition, allocate, and/or organize the drives 162, 172 and 182 according to a logical organization or structure. This allows the LVM 135 to create logical volumes (e.g., logical volumes 160, 170, 180 and 189) according to the preferences or requirements of users (e.g., administrators or other people using the VMs 131 or the hosts 109 and 110).)

As per claim 7, rejection of claim 1 is incorporated:
Hussain teaches wherein the plurality of non-volatile storage devices includes a plurality of peripheral component interconnect express (PCIe) endpoints, the first non-volatile storage device including a first PCIe endpoint coupled to a root complex and the second non-volatile storage device including a second PCIe endpoint coupled to the root complex. ([Paragraph 2], Non-volatile memory express, also known as NVMe or NVM Express, is a specification that allows a solid-state drive (SSD) to make effective use of a high-speed Peripheral Component Interconnect Express (PCIe) bus attached to a computing device or host…  [Paragraph 17], As referred to herein, a PF function is a PCIe function used to configure and manage the single root I/O virtualization (SR-IOV) functionality of the controller such as enabling virtualization and exposing PCIe VFs, wherein a VF function is a lightweight PCIe function that supports SR-IOV and represents a virtualized instance of the controller for a virtual NVMe controller 104. Each VF shares one or more physical resources on the physical NVMe controller 102, wherein such resources include but are not limited to on-controller memory, hardware accelerator and storage interface 118 of the physical NVMe controller 102.)

As per claim 8, rejection of claim 1 is incorporated:
Hussain teaches wherein implementing the virtual volume manager enables the virtual machine to access computing resources on the first non-volatile storage device and the second non-volatile storage device without requesting access from a host operating system of the computing device for each access command. ([Paragraph 12], In addition, since the virtual NVMe controllers enable the VMs to access the namespace of their storage devices directly without going through the hypervisor on the host, they effectively offload the data and control I/O operations from the hypervisor, thus eliminating a potential bottleneck for the host and increasing I/O throughput for the VMs to access their storage devices.)
Simoncelli teaches ([Paragraph 15], Each virtual machine (VM) 131 includes a guest operating system (guest OS) 133 that may be different from one virtual machine to another. The guest OS 133 may include, but is not limited to, a Microsoft Windows.RTM. OS, a Linux.RTM. OS, a UNIX-based OS, a Solaris.RTM. OS, a Mac.RTM. OS, Fedora, etc…  In one embodiment, each of the VMs 131 may access the logical data storage 105 (e.g., read or write data to the logical data storage) using the LVM 135. In another embodiment, each of the VMs 131 may also include an LVM and the each VM 131 may use its own LVM, rather than LVM 135, to access the logical data storage 105.)

As per claim 11, rejection of claim 1 is incorporated:
Hussain teaches establishing a third binding between the virtual machine and a third non-volatile storage device of the plurality of non-volatile storage devices; and
establishing a fourth binding between the virtual machine and a fourth non- volatile storage device of the plurality of non-volatile storage devices. ([Paragraph 22], each of the virtual NVMe controllers 104 establishes and provides its corresponding VM 110 with a logical or virtual volume/disk, which is a collection of storage units/devices with which the VM 110 performs I/O operations to. Here, the volume is classified as virtual since it maps to one or more physical storage devices locally attached to the NVMe controller 102. In some embodiments, the virtual volume includes a meta-data mapping table between the virtual volume and the storage devices 120, wherein the mapping table translates an incoming (virtual) volume identifier and a logical block addressing (LBA) on the virtual volume to one or more corresponding physical disk identifiers and LBAs on the storage devices 120. In some embodiments, the virtual disk may include logical blocks across multiple physical disks in the storage devices 120.)

As per claims 13-16, these are system claims corresponding to method claims 1, 2, 4, 5 and 8.  Therefore, rejected based on similar rationale.

As per claims 17-18, these are system claims corresponding to method claims 1, and 2.  Therefore, rejected based on similar rationale.

As per claim 22, rejection of claim 1 is incorporated:
Simoncelli teaches wherein the first non-volatile storage device comprises a plurality of partitioned portions having non-uniform sizes including the at least one partitioned portion of storage on the first non-volatile storage device. ([Paragraph 3], The VMs and/or the physical machines may use multiple drives (e.g., hard disk drives, flash drives, disc drives, mass storage devices, etc.) located on one or more computing devices (e.g., server computers), to store and/or access data, applications, files, etc. The VMs and/or the physical machines may use logical volume managers (LVMs) to manage, allocate, and use the multiple drives. An LVM may allow multiple drives to be partitioned, allocated, and/or organized according to a logical organization or structure. This may allow the LVM to create logical volumes (e.g., a virtual disk partition) according to the preferences or requirements of users (e.g., administrators and/or other people using the VMs and physical machines).  [Paragraph 11], A storage location may be one or more of a file, a directory, a partition, a logical volume, a logical volume group, and/or a set of data blocks on one or more of the drives in the logical data storage. Although the following disclosure may refer to storage locations as logical volumes for ease of discussion, storage locations are not meant to be limited to embodiments of the disclosure and storage locations may include files, directories, partitions, logical volumes, logical volume groups, data blocks, and/or any portion of a drive or storage device.)

Claim(s) 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of Simoncelli and further in view of Edwards et al. (Pub 20110119748) (hereafter Edwards).

As per claim 9, rejection of claim 1 is incorporated:
Hussain teaches each VM having with a virtual NVMe controller which provides access to first and second non-volatile storage devices based on configuration data/information.
Simoncelli teaches a VM having a virtual volume manager controlling access to plurality of non-volatile storage devices (e.g. first and second non-volatile storage devices) based on configuration data/information.
However, Hussain and Simoncelli do not explicitly disclose wherein the configuration data includes instructions for prioritizing redundancy across the first non-volatile storage device and the second non- volatile storage device, and wherein implementing the virtual volume manager on the virtual machine causes data on the first non-volatile storage device to have redundancy on the second non-volatile storage device in accordance with the configuration data.
However, Edwards teaches wherein the configuration data includes instructions for prioritizing redundancy across the first non-volatile storage device and the second non- volatile storage device, and wherein implementing the virtual volume manager on the virtual machine causes data on the first non-volatile storage device to have redundancy on the second non-volatile storage device in accordance with the configuration data. ([Paragraph 100], the virtual volume manager controls the mapping of virtual storage devices VSDs onto the physical storage devices that are part of the shared pool. The mapping is attribute-based: VSD attributes such as required protection level (used to select parameters of RAID storage) and desired performance (used to configure the striping parameters) determine what physical storage devices could be used for a given VSD. Traditionally, server-based storage virtualization only aggregates the network or SAN storage resources to which a server is attached. The virtual volume manager in the SoftUDC can use any storage device in the data center including direct-attached storage (even attached to other servers); it provides the necessary routing and redirection capabilities and uses both the SAN the LAN fabrics for carrying I/O traffic. This enables it to offer performance and availability enhancements that are not possible by other virtualization methods. It can use a larger pool of storage devices for striping, or increasing parallelism; and it can use LAN fabric in addition to the I/O adapters to increase the available I/O bandwidth for a server. It can also provide transparent replication of the virtual storage device contents across multiple storage devices (possibly remote) to increase resilience of the storage system.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Hussain and Simoncelli wherein configuration data for managing plurality of non-volatile storage devices are received, bindings (i.e. first and second binding) between a virtual machine(s) to the plurality of non-volatile storage devices are establish via mapping and a virtual volume manager to control/provide access to the first and second storage devices based on configuration data, into teachings of Edwards wherein a volume manager, based on configuration data, obtains priority for establishing redundancy for assigned storage, because this would enhance the teachings of Hussain and Simoncelli wherein by determining/configuring a RAID level for the first and second storage devices, it allows prioritization of redundancy vs. performance.

As per claim 10, rejection of claim 1 is incorporated:
Hussain teaches each VM having with a virtual NVMe controller which provides access to first and second non-volatile storage devices based on configuration data/information.
Simoncelli teaches a VM having a virtual volume manager controlling access to plurality of non-volatile storage devices (e.g. first and second non-volatile storage devices) based on configuration data/information.
However, Hussain and Simoncelli do not explicitly disclose wherein the configuration data includes instructions for utilizing computing resources on both the first non-volatile storage device and the second non-volatile storage device to boost computing performance for the virtual machine, and wherein implementing the virtual volume manager on the virtual machine enables the virtual machine to concurrently utilize computing resources on the first non-volatile storage device and the second non-volatile storage device in accordance with the configuration data.
Edwards teaches wherein the configuration data includes instructions for utilizing computing resources on both the first non-volatile storage device and the second non-volatile storage device to boost computing performance for the virtual machine, and wherein implementing the virtual volume manager on the virtual machine enables the virtual machine to concurrently utilize computing resources on the first non-volatile storage device and the second non-volatile storage device in accordance with the configuration data. ([Paragraph 100], the virtual volume manager controls the mapping of virtual storage devices VSDs onto the physical storage devices that are part of the shared pool. The mapping is attribute-based: VSD attributes such as required protection level (used to select parameters of RAID storage) and desired performance (used to configure the striping parameters) determine what physical storage devices could be used for a given VSD. Traditionally, server-based storage virtualization only aggregates the network or SAN storage resources to which a server is attached. The virtual volume manager in the SoftUDC can use any storage device in the data center including direct-attached storage (even attached to other servers); it provides the necessary routing and redirection capabilities and uses both the SAN the LAN fabrics for carrying I/O traffic. This enables it to offer performance and availability enhancements that are not possible by other virtualization methods. It can use a larger pool of storage devices for striping, or increasing parallelism; and it can use LAN fabric in addition to the I/O adapters to increase the available I/O bandwidth for a server. It can also provide transparent replication of the virtual storage device contents across multiple storage devices (possibly remote) to increase resilience of the storage system.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Hussain and Simoncelli wherein configuration data for managing plurality of non-volatile storage devices are received, bindings (i.e. first and second binding) between a virtual machine(s) to the plurality of non-volatile storage devices are establish via mapping and a virtual volume manager to control/provide access to the first and second storage devices based on configuration data, into teachings of Edwards wherein a volume manager, based on configuration data, obtains priority for establishing redundancy for assigned storage, because this would enhance the teachings of Hussain and Simoncelli wherein by determining/configuring a RAID level for the first and second storage devices, it allows prioritization of redundancy vs. performance/concurrency.

As per claim 12, rejection of claim 11 is incorporated:
Hussain teaches each VM having with a virtual NVMe controller which provides access to first and second non-volatile storage devices based on configuration data/information.
Simoncelli teaches a VM having a virtual volume manager controlling access to plurality of non-volatile storage devices based on configuration data/information.
However, Hussain and Simoncelli do not explicitly disclose wherein the configuration data includes first instructions associated with prioritizing redundancy across multiple non-volatile storage devices and second instructions for utilizing computing resources on multiple non-volatile storage devices to boost computing performance, and 
wherein implementing the virtual volume manager on the virtual machine: 
causes data on the first non-volatile storage device to have redundancy on the second non-volatile storage device in accordance with the first instructions of the configuration data; and 
causes the virtual machine to concurrently utilize computing resources on the third non-volatile storage device and the fourth non-volatile storage device in accordance with the second instructions of the configuration data.
Edwards teaches wherein the configuration data includes first instructions associated with prioritizing redundancy across multiple non-volatile storage devices and second instructions for utilizing computing resources on multiple non-volatile storage devices to boost computing performance, and 
wherein implementing the virtual volume manager on the virtual machine: 
causes data on the first non-volatile storage device to have redundancy on the second non-volatile storage device in accordance with the first instructions of the configuration data; and 
causes the virtual machine to concurrently utilize computing resources on the third non-volatile storage device and the fourth non-volatile storage device in accordance with the second instructions of the configuration data. 
([Paragraph 100], the virtual volume manager controls the mapping of virtual storage devices VSDs onto the physical storage devices that are part of the shared pool. The mapping is attribute-based: VSD attributes such as required protection level (used to select parameters of RAID storage) and desired performance (used to configure the striping parameters) determine what physical storage devices could be used for a given VSD. Traditionally, server-based storage virtualization only aggregates the network or SAN storage resources to which a server is attached. The virtual volume manager in the SoftUDC can use any storage device in the data center including direct-attached storage (even attached to other servers); it provides the necessary routing and redirection capabilities and uses both the SAN the LAN fabrics for carrying I/O traffic. This enables it to offer performance and availability enhancements that are not possible by other virtualization methods. It can use a larger pool of storage devices for striping, or increasing parallelism; and it can use LAN fabric in addition to the I/O adapters to increase the available I/O bandwidth for a server. It can also provide transparent replication of the virtual storage device contents across multiple storage devices (possibly remote) to increase resilience of the storage system.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Hussain and Simoncelli wherein configuration data for managing plurality of non-volatile storage devices are received, bindings (i.e. first and second binding) between a virtual machine(s) to the plurality of non-volatile storage devices are establish via mapping and a virtual volume manager to control/provide access to the first and second storage devices based on configuration data, into teachings of Edwards wherein a volume manager, based on configuration data, obtains priority for establishing redundancy for assigned storage, because this would enhance the teachings of Hussain and Simoncelli wherein by determining/configuring a RAID level for the first and second storage devices, it allows prioritization of redundancy vs. performance/concurrency.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of Simoncelli and further in view of Jia et al. (Pub 20160048342) (hereafter Jia).

As per claim 21, rejection of claim 1 is incorporated:
Although Simoncelli disclose having various sizes for partitions.
Hussain in view of Simoncelli do not explicitly disclose wherein the first non-volatile storage device comprises a plurality of partitioned portions having uniform sizes including the at least one partitioned portion of storage on the first non-volatile storage device.
Jia discloses wherein the first non-volatile storage device comprises a plurality of partitioned portions having uniform sizes including the at least one partitioned portion of storage on the first non-volatile storage device. ([Paragraph 9], Existing storage array systems use a constant stripe size to segment all the disk drives in the array…  [Paragraph 17], For example, the disclosed techniques can be applied to a set of solid state drives (SSDs), a set of hybrid drives of HDDs and SSDs, a set of solid state hybrid drives (SSHDs) that incorporate flash memory into a hard drive, a set of optical drives, a combination of the above, among other drive arrays.  [Paragraph 3], Next, to write a large file, a data striping technique divides the large file into multiple segments of the predetermined stripe size, and then spreads the segments across multiple drives, for example, by writing each segment into a data stripe of a different disk.) 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Hussain and Simoncelli wherein configuration data for managing plurality of non-volatile storage devices are received, bindings (i.e. first and second binding) between a virtual machine(s) to the plurality of non-volatile storage devices are establish via mapping and a virtual volume manager to control/provide access to the first and second storage devices based on configuration data, into teachings of Jia wherein non-volatile storage device(s) is/are partitioned with uniform sized because this would enhance the teachings of Hussain and Simoncelli wherein by creating plurality of uniform sized partitions, the contents can be divided and stored in multiple partitions via RAID configuration, thus performance and redundancy can be achieved.

As per claim 22, rejection of claim 1 is incorporated:
Although Simoncelli discloses wherein the first non-volatile storage device comprises a plurality of partitioned portions having non-uniform sizes including the at least one partitioned portion of storage on the first non-volatile storage device.
Jia also explicitly teaches wherein the first non-volatile storage device comprises a plurality of partitioned portions having non-uniform sizes including the at least one partitioned portion of storage on the first non-volatile storage device. ([Paragraph 9], Existing storage array systems use a constant stripe size to segment all the disk drives in the array. This means a large data file is often broken up and stored on multiple drives, thereby requiring multiple reads/writes for reading/writing such a file, as well as overhead associated with reading parity data on multiple drives. In some embodiments, each disk drive is configured with multiple stripe sizes based on statistical file sizes of incoming data traffic. For example, a preconfigured disk drive can include a set of different stripe sizes wherein a stripe size is consistent with the size of a common file type in the historical or predicted data traffic. Moreover, the allocation of disk space for each stripe size may be consistent with the composition percentage of the associated file type in the historical or predicted data traffic. As a result, reads/writes of large data files in the storage array are more likely to occur on a single disk drive than on multiple drives, thereby reducing read/write overheads.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Hussain and Simoncelli wherein configuration data for managing plurality of non-volatile storage devices are received, bindings (i.e. first and second binding) between a virtual machine(s) to the plurality of non-volatile storage devices are establish via mapping and a virtual volume manager to control/provide access to the first and second storage devices based on configuration data, into teachings of Jia wherein non-volatile storage device comprises a plurality of partitioned portions having non-uniform sizes because this would enhance the teachings of Hussain and Simoncelli wherein by creating partitions with different sizes based on historical information, it allows partitions to be created based on usage therefore, performance for large data files in the storage array are directed to a single disk drive rather than on multiple drive therefore reducing overheads.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196